 Case 3:20-cv-00177-REP Document 1-3 Filed 03/13/20 Page 1 of 1 PageID# 25



                                   EXHIBIT 3
                   Violation of NPDES Permit Notice Condition

Dominion      Permit      Violation Description
Site          Number
Possum        VA0002071   Failure to notify prior to initiating permitted dewatering of
Point Power               Pond E-discharges from Pond E were permitted but Dominion
Station                   failed to properly provide advance notice to VADEQ prior to
                          the March 25, 2015 through April 28, 2015 dewatering
                          activities intended to remove stored water from coal ash pond E
                          to facilitate it eventual closure, as required by Part II(J) of the
                          2013 Possum Point NPDES Permit
